Mount, J.
In this case the defendants were cited to show cause why they should not be punished for contempt for an alleged violation of an order of this court restraining them from proceeding further in a case pending in the lower court. In addition to answering upon the merits, the defendants have moved to quash the citation because this court was without jurisdiction to enter the order. In the case of State ex rel. Hillman v. Superior Court, ante p. 324, 177 Pac. 773, we have held that this court was without jurisdiction to enter the order which, it is alleged, has been violated. Conceding, without deciding, that the defendants have, in substance, violated the order, this court has held that disobedience of an order issued by a court without jurisdiction of the subject-matter is not contempt. State ex rel. Evans v. Winder, 14 Wash. 114, 44 Pac. 125, and cases there cited. See, *327also, Simon Piano Co. v. Fairfield, 103 Wash. 206, 174 Pac. 457; 9 Cyc. 10.
The citation is therefore dismissed.
Main, O. J., Fullerton, Parker, and Holcomb, JJ., concur.